DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 10/12/2021, which are in response to USPTO Office Action mailed 7/19/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding independent claim 15,
Such claim limitations are: 
“means for receiving”, “means for creating”, “means for updating”, “means for replicating” and “means for recreating”.
The examiner notes that independent Claim 15 is analogous to the subject matter of independent claim 1; the aforementioned limitations are being interpreted as follows:
the claim limitation “means for receiving” is being interpreted as the “database manager configured to: receive a storage request…
the claim limitation “means for creating” is being interpreted as the “database manager configured to: create a transaction log entry…” as recited in Claim 1.
the claim limitation “means for updating” is being interpreted as the “database manager configured to: update, in the read cache of each first data storage medium…” as recited in Claim 1.
the claim limitation “means for replicating” is being interpreted as the “database manager configured to: replicate the transaction log entry…” as recited in Claim 1.
the claim limitation “means for recreating” is being interpreted as “database manager configured to:… recreate, responsive t o a read cache failure…” as recited in Claim 1.
Regarding dependent claim 19,
Such claim limitations are: 
“means for storing”, “means for deleting” and “means for creating”. 
The examiner further notes that dependent Claim 19 is analogous to the subject matter of dependent claim ,the aforementioned limitations are being interpreted as follows:
the claim limitation “means for deleting” is being interpreted as the “database manager is further configured to: delete the transaction log…” 
the claim limitation “means for creating” is being interpreted as the “database manager is further configured to: create a new transaction log…” as recited in Claim 5.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyers et al. (US Patent No. 9,268,652; Date of Patent: Feb. 23, 2016) in view of Shaikh et al. (US Patent No.: 10,169,169; Date of Patent: Jan. 1, 2019, Filing date: May 8, 2014) and Krishnaprasad et al. (US PGPUB No. 2010/0106914; Pub. Date: Apr. 29, 2010).
Regarding independent claim 1,
	Salyers discloses a system comprising: a distributed storage system; See FIG. 1, (Disclosing a method for supporting cached volumes at storage gateways. The illustrated environment comprising a provider network 105 for managing a plurality of storage gateway appliances 180A-180B, etc. via external network(s) 114).
	and a metadata store coupled with the distributed storage system for storing metadata regarding data stored in the distributed storage system, the metadata store comprising: a plurality of data storage nodes, See Col. 4, lines 50-54, (A storage gateway appliance, i.e. a storage node, may store caching metadata for identifying offsets and/or states of various chunks and blocks of a cached volume, etc. in multiple storage device locations, i.e. a metadata store.). Note FIG. 1 wherein the environment, i.e. the distributed storage system, comprises a plurality of storage 
each data storage node comprising: a first data storage medium configured to store a read cache for a current state of the metadata store, See FIG. 2, (Each of the plurality of storage gateway appliances 180 comprises an appliance storage 182 further comprising one or more cache disks 250A-250D, etc., i.e. each data storage node comprising a read cache.). (22) See Col. 4, lines 54-58, (Caching metadata stored in the storage gateway application may be used to identify offsets and/or states of various chunks and blocks of a cached volume on cache disk, i.e. a current state of the metadata store.).
wherein the read cache for each storage node of a subset of the plurality of storage nodes is configured to include a most recent set of key-value pairs See Col. 26, lines 63-65 & Col. 27, lines 1-3, (A new cache entry instance identifier of a given cache serves as an indicator of a new usage period for a chunk of data stored in the cache, i.e. a most recent set of data. Said identifier may be used as a data transform key for identifying and allowing access to a particular chunk of cached data. Paragraph [0024] of Applicant's Specification defines a "key" as the name, object ID or other identifier of the data object the data transformation key of Salyer is similarly an identifier for new cache entries.
The examiner notes that Salyer does not explicitly disclose that said “most recent set of key-value pairs are from a transaction log for the metadata store.”
and a second data storage medium See Col. 3, lines 25-29, (The cache storage pool provides faster access to a working dataset than using a remote storage device, i.e. the cache storage pool (e.g. the first data storage medium) is faster than a remote storage device, wherein a remote storage device is a second data storage medium.).
The examiner notes that Salyers does not explicitly disclose a second storage medium configured to store the transaction log.
Salyers does not disclose a database manager configured to: receive a storage request from a client; 
create a transaction log entry based on the storage request; 
update, in the read cache of each first data storage medium of the subset of the plurality of data storage nodes, the most recent set of key-value pairs to include a new key-value pair for the created transaction log entry; 
replicate, responsive to updating the most recent set of key-value pairs, the updated most recent set of key-value pairs in the transaction log of each second data storage medium of the plurality of data storage nodes in the metadata store;
and recreate, responsive to a read cache failure, the read cache for the current state of the metadata store by replaying transaction log entries from the transaction log on the second data storage medium.
Shaik discloses wherein the read cache for each storage node of a subset of the plurality of storage nodes is configured to include a most recent set of key-value pairs from a transaction log for the metadata store; See Col. 12, lines 43-54, Shaikh discloses that key-value pairs may be stored anywhere, including a cache such as the read cache of Salyer.
a second storage medium configured to store the transaction log. See FIG. 4 and Col. 10, lines 38-45, (Logical log and replicated transaction logs are stored across storage containers 413, 432, 441, 442, etc. of the individual local storage pools 400A-400N, i.e. a second storage medium for storing transaction logs.).
a database manager configured to: receive a storage request from a client; See FIG. 8, (A distributed object layer, i.e. a database manager, performs the process 800 of FIG. 8 comprising Step 801 of inserting a transaction entry, i.e. a storage request, comprises inserting a key-value pair corresponding to the request.).
create a transaction log entry based on the storage request; See FIG. 8, (Step 801 of inserting a transaction entry, i.e. a storage request, comprises inserting a key-value pair corresponding to the request.).
update, in the read cache of each first data storage medium of the subset of the plurality of data storage nodes, the most recent set of key-value pairs to include a new key-value pair for the created transaction log entry; See Col. 3, lines 55-65, (The StorFS system comprises highly available transaction logs for storing transaction updates within a transaction log. Transaction entries are stored in key-value tuple format.). See FIG. 8 wherein a transaction entry is inserted at step 801 and routed 
The examiner notes that process 800 of FIG. 8 illustrates analyzing whether a newly received key is to be stored in cache storage, i.e. a most recent key-value pair from a transaction log.). Shaikh discloses that key-value pairs may be stored anywhere, including a cache such as the read cache of Salyer, therefore updates to transactions in cache storage would correspond with updates in a read cache as in Salyer.
replicate, responsive to updating the most recent set of key-value pairs, the updated most recent set of key-value pairs in the transaction log of each second data storage medium of the plurality of data storage nodes in the metadata store; See Col. 5, lines 7-14, (Transaction log abstraction allows for logs to be kept available across 1-N replicas. Logs are synchronized via replication whereby replicas may be moved from one storage medium to another and maintain strongly consistent availability. Transaction log abstraction may also allow for the writing out of new transaction logs.). See Col. 12, lines 21-25, (Transaction entries within the transaction log comprise key-value pairs.). The examiner notes that replication is employed in order to maintain synchronization across the plurality of replicas 1-N, therefore replication necessarily occurs in response to new transactions (e.g. a new key-value pair) being registered in a transaction log.
and recreate, responsive to a read cache failure, the read cache for the current state of the metadata store by replaying transaction log entries from the transaction log on the second data storage medium. See Col. 5, lines 7-14,  log.
Salyer and Shaikh are analogous art because they are in the same field of endeavor, distributed log management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Salyer to include the method of maintaining transaction logs and method of failure recovery as disclosed by Shaikh. Col. 7, lines 47-53 of Shaikh discloses that by distributing I/O operations across the plurality of nodes, the transaction/replication workloads can take advantage of the caches (write cache layer 208 and read cache layer 210) in each of those nodes, thereby providing higher combined performance.
Salyer-Shaikh does not disclose the step wherein the subset of the plurality of data storage nodes comprises a majority of data storage nodes of the plurality of data storage nodes; 
and at least one data storage node of the plurality of data storage nodes is not included in the subset of the plurality of data storage nodes;
Krishnaprasad discloses the step wherein the subset of the plurality of data storage nodes comprises a majority of data storage nodes of the plurality of data storage nodes; See FIG. 6, (Wherein the system comprises primary nodes and secondary nodes wherein only primary nodes comprise read caches.) Note FIG. 3 and Paragraph [0036] wherein the distributed store 341 houses primary nodes 1-m and secondary nodes 1-n. Paragraph [0036] discloses that the number of secondary nodes is "substantially small", therefore one can recognize that primary nods comprise a majority of nodes.
and at least one data storage node of the plurality of data storage nodes is not included in the subset of the plurality of data storage nodes; See FIG. 3, (Secondary nodes are separate from the set of primary nodes having individual caches as in FIG. 6, i.e. at least one node is not included in the subset of the plurality of data storage nodes.)
Salyers, Shaikh and Krishnaprasad are analogous art because they are in the same field of endeavor, data replication in distributed systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Salyers-Shaikh to include the node architecture described in Krishnaprasad wherein only a subset of nodes have a read cache. Paragraph [0036] of Krishnaprasad discloses that the method of relaxing/tailoring the consistency requirement across primary and secondary nodes improves the scalability of the distributed cache, allowing the system to be expanded as necessary without negatively affecting performance.


Regarding dependent claim 2,
As discussed above with claim 1, Salyers-Shaikh-Krishnaprasad discloses all of the limitations.
Salyers further discloses the step wherein the storage request comprises a request to store, retrieve, update, or delete a data object stored in the distributed storage system. See Col. 4, lines 25-29, (A given client read or write request may be targeted to any desired amount of data, data block, etc., i.e. a storage request from a client representing storing (e.g. writing) and reading (e.g. retrieving). ).

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.



Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyers in view of Shaikh and Krishnaprasad as applied to claim 1 above, and further in view of Calder et al. (US PGPUB No. 2021/03203581; Pub. Date: Nov. 29, 2012)
Regarding dependent claim 3,
As discussed above with claim 1, Salyers-Shaikh-Krishnaprasad discloses all of the limitations.
Salyers further discloses the step wherein: responsive to the update, the updated most recent set of key-value pairs in the subset of the plurality of data storage nodes correspond to the current state of the metadata store;
Salyers-Shaikh-Krishnaprasad does not disclose the step of replicating the updated most recent set of key-value pairs to the second data storage medium of the plurality of data storage nodes is responsive to a triggering threshold; 
and the triggering threshold is based on the updated most recent set of key value pairs.
Calder discloses the step of replicating the updated most recent set of key-value pairs to the second data storage medium of the plurality of data storage nodes is responsive to a triggering threshold; See Paragraph [0098], (Disclosing a method for replicating data in a distributed computing environment. The data of a 
and the triggering threshold is based on the updated most recent set of key value pairs. See Paragraph [0098], (If the buffer maintained at the primary data store exceeds a predetermined size threshold, then the updated records are replicated to the secondary data store, i.e. the triggering threshold is based on the updated most recent data causing the buffer to exceed its size threshold.)
Salyers, Shaikh, Krishnaprasad and Calder are analogous art because they are in the same field of endeavor, optimizing data storage. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Salyers-Shaikh-Krishnaprasad to include the method of replicating data cross primary and secondary data stores as disclosed by Calder. Paragraph [0098] of Calder discloses that the benefit of a log-based approach results in a lowest latency for replicating a change from a primary data store to a second data store.

Regarding dependent claim 10,
The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyers, Shaikh, Krishnaprasad and Calder as applied to claim 3 above, and further in view of Tatemura et al. (US PGPUB No. 2013/0110767; Pub. Date: May 2, 2013).
Regarding dependent claim 4,
As discussed above with claim 3, Salyers-Shaikh-Krishnaprasad-Calder discloses all of the limitations.
Salyers-Shaikh-Krishnaprasad-Calder does not disclose the step wherein the database manager is further configured to duplicate the new key-value pair for the created transaction log entry to the read cache of each first data storage medium of the subset of the plurality of data storage nodes prior to replicating the updated most recent set of key-value pairs in the transaction log of each second data storage medium of the plurality of data storage nodes.
Tatemura discloses the step wherein the database manager is further configured to duplicate the new key-value pair for the created transaction log entry to the read cache of each first data storage medium of the subset of the plurality of data storage nodes prior to replicating the updated most recent set of key-value pairs in the transaction log of each second data storage medium of the plurality of data storage nodes. See Paragraph [0012], (Disclosing a method for 
Salyers, Shaikh, Krishnaprasad, Calder and Tatemura are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Salyers-Shaikh-Krishnaprasad-Calder to include the method of managing a distributed key-value store and its associated transaction data as disclosed by Tatemura. Doing so would allow the system to process transactions across a distributed network of storage nodes. Caching committed transactions allows the system to quickly access transaction data as needed, which is more efficient that retrieving said transaction data from storage.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.


Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salyers in view of Shaikh and Krishnaprasad as applied to claim 1 above, and further in view of Pawar et al. (US PGPUB No. 2015/0212893; Pub. Date: Jul. 30, 2015) and WALKER et al. (US PGPUB No. 2013/0311422; Pub. Date: Nov. 21, 2013).
Regarding dependent claim 5,
As discussed above with claim 1, Salyers-Shaikh-Krishnaprasad discloses all of the limitations.
Salyers-Shaikh-Krishnaprasad does not disclose the step wherein the database manager is further configured to: store a snapshot of at least one read cache from the subset of the plurality of data storage nodes to the second data storage medium on the subset of the plurality of data storage nodes;
delete the transaction log from the second data storage medium of the subset of the plurality of data storage nodes; 
Pawar discloses the step wherein the database manager is further configured to: store a snapshot of at least one read cache from the subset of the plurality of data storage nodes to the second data storage medium on the subset of the plurality of data storage nodes; See Paragraph [0326], (The disclosed index cache is configured to store index data the system generates during snapshot, migration and restore operations.). Paragraph [0323] describes a destination system 
delete the transaction log from the second data storage medium of the subset of the plurality of data storage nodes; See Paragraph [0353], (One or more log files of the transaction log are deleted periodically to free up space. Note that transaction log files are stored in one or more secondary storage devices, i.e. deleting transaction log data from the second data storage medium. Logs may be truncated when a backup is performed in order to prevent overflow. ). See Paragraph [0355], (Log truncation refers to the step of deleting inactive virtual log files from the start of a logical log.).
The examiner notes that the page cache write log of Shaikh, i.e. the second data storage medium, is capable of storing transaction data as described in Paragraph [0019] of Shaikh. The method of Pawar discloses deleting transaction data from secondary storage devices and as such can be applied to the page cache write log of Shaikh as a secondary storage device housing transaction data.
Salyers, Shaikh, Krishnaprasad and Pawar are analogous art because they are in the same field of endeavor, methods and systems for managing data transactions. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Salyers-Shaikh-Krishnaprasad to include the method of generating snapshots of cache storage as disclosed by Pawar. Doing so would allow the system to perform a backup operation on system caches and storing said caches in a destination system for replication or other maintenance.
Salyers-Shaikh-Krishnaprasad-Pawar does not disclose the step of creat[ing] a new transaction log on the second data storage medium of the subset of the plurality of data storage nodes for storage requests subsequent to storing the snapshot of the at least one read cache.
WALKER discloses the step of creat[ing] a new transaction log on the second data storage medium of the subset of the plurality of data storage nodes for storage requests subsequent to storing the snapshot of the at least one read cache. See Paragraph [0060], (The disclosed method of performing snapshot operations includes a step of closing the current transaction log and creating a new one.). See Paragraph [0066] and FIG. 12, (FIG. 12 illustrating the results of snapshot operations where live states are snapshotted into remote states. Live state 1210 is snapshotted into remote state 1238 comprising a newly created transaction log 1254.). Note [0061] wherein remote stated are copied to a remote disaster recovery system, i.e. a second data storage medium.
Salyers, Shaikh, Krishnaprasad, Pawar and WALKER are analogous art because they are in the same field of endeavor, transaction management and data caching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Salyers-Shaikh-Krishnaprasad to include the step of creating a new transaction log after performing a snapshot operation for a storage system such as the cache storage as disclosed by the snapshot operation of Pawar. Doing so would provide the system with a means of disaster recovery for large databases as described in Paragraph [0060] of WALKER.

Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyers in view of Shaikh and Krishnaprasad as applied to claim 1 above, and further in view of Kharatishvili et al. (US Patent No.: 9,613,120; Date of Patent Apr. 4, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Salyers-Shaikh-Krishnaprasad discloses all of the limitations.
Salyers-Shaikh-Krishnaprasad does not disclose the step wherein the first data storage medium is a solid-state drive.
	Kharatishvili discloses the step wherein the first data storage medium is a solid-state drive. See Col. 28, lines 20-25, (The computer system including persistent storage devices including disk drives, tape drives, solid-state memory, etc.).
Salyers, Shaikh, Krishnaprasad and Kharatishvili are analogous art because they are in the same field of endeavor, transaction management and data caching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Salyers-Shaikh-Krishnaprasad to include the Kharatishvili. Doing so would provide the system with the benefits of solid-state drives that are known in the art, including faster storage and other performance benefits including lower latency, etc.

Regarding dependent claim 7,
As discussed above with claim 1, Salyers-Shaikh-Krishnaprasad discloses all of the limitations.
Salyers-Shaikh-Krishnaprasad does not disclose the step wherein the second data storage medium is a hard disk drive.
	Kharatishvili discloses the step wherein the second data storage medium is a hard disk drive. See Col. 28, lines 20-25, (The computer system including persistent storage devices including disk drives, tape drives, solid-state memory, etc.).
Salyers, Shaikh, Krishnaprasad and Kharatishvili are analogous art because they are in the same field of endeavor, transaction management and data caching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Salyers-Shaikh-Krishnaprasad to include the use of solid-state drives as disclosed by Kharatishvili. Doing so would provide the system with the benefits of hard disk drives that are known in the art, including longevity and price in terms of dollar per gigabit.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 in combination with dependent claim 7 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 8, 10-11, 15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159 
/AMRESH SINGH/Primary Examiner, Art Unit 2159